NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMRITPAL SINGH, AKA Harwinder                   No.    15-71651
Singh,
                                                Agency No. A205-144-974
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted June 12, 2019
                            San Francisco, California

Before: SCHROEDER and M. SMITH, Circuit Judges, and RAKOFF,** District
Judge.

      Amritpal Singh, a.k.a. Harwinder Singh, a native and citizen of India and a

member of the political party Shiromani Akali Dal Amritsar (Mann Party),

petitions for review of the Board of Immigration Appeals’ (BIA) decision denying



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
his applications for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT). We have jurisdiction pursuant to 8 U.S.C.

§ 1252, and we deny the petition.

1.    The BIA conducted a sufficiently “reasoned analysis with respect to

[Singh’s] individualized situation” and considered the risk to him posed by the

Punjabi police, local authorities, and the national government. See Singh v.

Whitaker, 914 F.3d 654, 661 (9th Cir. 2019). Substantial evidence supports the

BIA's conclusion that Singh can safely and reasonably relocate in India. The BIA

noted that country conditions reports indicated that Sikhs can move freely within

India, that the tenant registration system is not implemented everywhere in India,

and that unless a Mann Party member is of interest to the central authorities and

has a criminal history, relocation is feasible. Although the documentary evidence

shows that the Punjabi police have recently harmed Mann Party members, there is

substantial support for the proposition that Mann Party members who leave Punjab

will be safe from both local authorities and the Punjabi police, provided they are

not "high-profile militants"—which Singh does not claim to be.

2.    An applicant seeking withholding of removal bears a higher burden of proof

than he does for asylum. Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006). Because Singh does not meet his lower burden of establishing his




                                          2
eligibility for asylum, he necessarily does not meet his burden to prove that he is

eligible for withholding of removal.

3.    We also deny the petition for review on Singh’s claim of humanitarian

asylum under 8 C.F.R. § 1208(b)(1)(iii). Humanitarian asylum requires

“extremely severe persecution.” Singh, 914 F.3d at 662. Singh’s five beatings and

arrest, although disturbing, do not rise to the level of severity necessary to warrant

humanitarian asylum. See, e.g., id. (denying review of humanitarian asylum claim

where applicant was beaten three times by Punjabi police for being a Mann Party

member); Lal v. INS, 255 F.3d 998, 1009–10 (9th Cir. 2001) (finding unsupported

the BIA’s denial of humanitarian asylum where applicant was detained, beaten and

tortured with knives and cigarettes, deprived of food and water, forced to watch

sexual assault of wife, and house and place of worship were burned, among other

harms).

4.    Finally, we deny the petition for review on Singh’s CAT claim because

substantial evidence supports the BIA's determination that Singh did not prove it

was "more likely than not" that he would be tortured if he returned home. Afriyie

v. Holder, 613 F.3d 924, 937 (9th Cir. 2010). Despite the documentary evidence

that human rights concerns exist in India, Singh has not established that he

specifically will be tortured. The evidence points to the contrary because he is not

a high-profile Mann Party member. His past persecution does not compel a


                                           3
contrary conclusion. See Ahmed v. Keisler, 504 F.3d 1183, 1201 (9th Cir. 2007)

(finding substantial evidence supported denial of CAT relief where petitioner had

been beaten four times by the police but otherwise did not demonstrate he would

be tortured upon return to Bangladesh, because it was not clear that past

persecution rose to the level of torture).

      PETITION DENIED.




                                             4